Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 1 recites the limitation "it” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
2.	Claim 4 recites the limitations "the direction" and “the moving direction” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura et al. (US 10,334,777).
[Claim 1] Regarding claim 1, Uemura discloses an electric powered work vehicle comprising: a battery (48); a guide mechanism (24-26) for movably guiding the battery (48) while supporting it along a horizontal direction between a storage position at which the battery (48) is accommodated in a vehicle body (FIG 1) and a detachment position at which the battery (48) is located away from the storage position along the horizontal direction to be detachable (FIGS 7-12); a holding mechanism (Fixing mechanism) configured to be automatically operated to a holding state capable of holding the battery (48) at the storage position when the battery (48) is moved to the storage position along the guide mechanism (Uemura, Column 3, lines 29-34, discloses "With the arrangement, when the handle portion is operated to the lowered position, with the carrier being attached to the carrier storage section, the fixing mechanism will be operated automatically into the fixing state, so improvement of operability can be obtained.”); and a releasing operational portion manually operable to render the holding mechanism to a releasing state for allowing movement of the battery (48) to the detachment position (Uemura, Column 3, lines 45-51 discloses "In response to the operation of the handle portion to the elevated position when the carrier is attached to the carrier storage section, the handle portion disengages from the engaging portion and thus the fixing mechanism is operated to the releasing state.").

    PNG
    media_image1.png
    800
    730
    media_image1.png
    Greyscale

 [Claim 2] Regarding claim 2, Uemura discloses the electric powered work vehicle of claim 1, wherein: the holding mechanism (Fixing mechanism) includes an engaging portion (26 and 37) provided in one of the battery (48) and the guide mechanism (24-26), an engaged portion (26 and 37) provided in the other of the battery (48) and the guide mechanism (24-26) and an urging portion urging the engaging portion toward the engaged portion for engagement therewith (See FIG 9 below); and the holding mechanism (Fixing mechanism) is rendered to the holding state as the engaging portion comes into engagement with the engaged portion to act thereon (See FIG 9 below).

    PNG
    media_image2.png
    516
    693
    media_image2.png
    Greyscale



[Claim 3] Regarding claim 3, Uemura discloses the electric powered work vehicle of claim 2, wherein when the battery (48) is moved from the detachment position to the storage position, the guide mechanism (24-26) supports and guides the battery (48) in such a manner that the position of the battery (48) becomes higher progressively (See annotated FIG 8); and when the battery (48) is moved from the storage position to the detachment position, the guide mechanism (24-26) supports and guides the battery (48) in such a manner that the position of the battery (48) becomes lower progressively (See annotated FIG 8).

    PNG
    media_image3.png
    442
    561
    media_image3.png
    Greyscale


Allowable Subject Matter
1.	Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 4 is rejected under 35 U.S.C. 112(b) but would be allowable if the rejection is overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614